 Case 3:20-cv-03371-FLW-DEA Document 1 Filed 03/27/20 Page 1 of 6 PageID: 1



Gladstein, Reif & Meginniss LLP
Katherine H. Hansen
William S. Massey
39 Broadway, Suite 2430
New York, New York 10006
(212) 228-7727
khansen@grmny.com
wmassey@grmny.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
______________________________________

1199SEIU UNITED HEALTHCARE WORKERS EAST,

                                   Plaintiff,

                       against                                        -CV-

GENESIS HEALTHCARE, INC., and WILLOW
CREEK REHABILITATION AND CARE CENTER,

                       Defendants.
______________________________________



         COMPLAINT FOR INJUNCTIVE RELIEF IN AID OF ARBITRATION

                                      Introduction
      1. Plaintiff 1199SEIU United Healthcare Workers East (“Plaintiff” or “the

Union”) brings this action pursuant to section 301 of the Labor Management Relations

Act, 1947, as amended, 29 U.S.C. § 185, to compel defendants to proceed to arbitration

pursuant to a collective bargaining agreement and to maintain the status quo ante

pending arbitration.

                                 Jurisdiction and Venue

      2. The Court has jurisdiction of this action under 29 U.S.C. § 185(a). Venue is

appropriate under 29 U.S.C. § 185(c).

                                                1
 Case 3:20-cv-03371-FLW-DEA Document 1 Filed 03/27/20 Page 2 of 6 PageID: 2



                                          Parties

       3. Defendant Genesis Healthcare, Inc. (“Genesis”), is a for-profit corporation

with an office and principal place of business located at 101 East State Street, Kennett

Square, Pennsylvania. It owns and controls subsidiary corporations that operate nursing

homes in New Jersey and many other states. Genesis is an employer in an industry

affecting commerce within the meaning of 29 U.S.C. § 152(2).

       4. Defendant Willow Creek Rehabilitation and Care Center (“Willow Creek”) is a

for-profit corporation that operates a nursing home located at 1165 Easton Avenue,

Somerset, New Jersey. It is owned and controlled by Genesis. Genesis and Willow Creek

are hereinafter referred to collectively as “Defendants” or “the Employer.” Willow Creek

is an employer in an industry affecting commerce within the meaning of 29 U.S.C. §

152(2).

       5. Plaintiff Union is a labor organization within the meaning of 29 U.S.C. §152(5)

and the collective bargaining representative of the service and maintenance employees

at Willow Creek, including licensed practical nurses, certified nurses’ aides, dietary

employees, laundry employees and housekeeping employees.

                                           Facts

       6. The Employer and the Union are parties to a collective bargaining agreement

that establishes wages, hours and other terms and conditions of employment, including

health insurance and paid sick leave, for the employees represented by the Union. The

current agreement is effective through December 31, 2020.

       7. The collective bargaining agreement provides:

       This Agreement shall be binding upon the parties hereto, their successors
       and assigns. If the Employer shall sell, transfer, or otherwise dispose of its
       business, the contract or other legal document by which such change is

                                             2
 Case 3:20-cv-03371-FLW-DEA Document 1 Filed 03/27/20 Page 3 of 6 PageID: 3



      implemented shall provide that the successor or new entity is to assume all
      of the terms and conditions of this Agreement.

      8. The collective bargaining agreement further provides:

      All complaints, disputes, controversies, differences or grievances by and
      between the Union and [the Employer] involving the interpretation,
      application or performance of this Agreement, shall be settled,
      determined, adjusted and processed in accordance with the procedure set
      forth in this Article.

      9. The procedure for resolving disputes between the parties provided for in the

collective bargaining agreement and referred to in the preceding paragraph consists of

grievance meetings between the parties and arbitration of unresolved disputes before a

member of a rotating panel of three named arbitrators.

      10. On March 19, 2020, the Employer informed the Union that it was selling the

nursing home and that the buyer would not be assuming the terms and conditions of the

collective bargaining agreement.

      11. The Employer stated that it anticipate[d] that the closing [would] occur by the

end of the month.”

      12. On information and belief, the decision to sell the nursing home was made by

Genesis.

      13. The Union immediately pointed out that the sale violated the terms of the

collective bargaining agreement and protested the violation to the Employer.

      14. On March 20, 2020, the Union filed a grievance under the collective

bargaining agreement and requested that the grievance be heard at the earliest possible

date at the last and highest step of the contractual grievance procedure. The Union also

requested that the Employer provide certain relevant information and requested that

the Employer delay the sale.


                                            3
 Case 3:20-cv-03371-FLW-DEA Document 1 Filed 03/27/20 Page 4 of 6 PageID: 4



       15. On March 22, 2020, the Employer responded and stated that it did not

consider the corporation that would be taking over the nursing home as a result of the

sale to be a "successor" and, therefore, it was not required to assume the terms and

conditions of the collective bargaining agreement. The Employer stated that as part of

the sale and transfer process it would terminate all of the current employees. The

Employer also stated that it would "attempt to deliver" the requested information as

soon as possible and that it was "willing to schedule a third step grievance hearing for a

time next week that makes sense." The Employer refused to delay the sale.

       16. The Union replied the same day and explained that "any entity that takes over

the nursing home as a result of a transfer of ownership and control is a successor within

the meaning of the collective bargaining agreement and must be required to assume its

terms and conditions." The Union further explained that if the parties "are unable to

resolve this disagreement in the grievance procedure, it will have to be heard and

decided by an arbitrator." The Union further reiterated its request that the sale be

delayed "until after the parties have had an opportunity to resolve the grievance

pursuant to the grievance procedure, and if it remained unresolved, until after it has

been heard and decided by an arbitrator." The Union pointed out that it had sought to

expedite the grievance procedure by skipping to the third and final step, and stated that

"if arbitration is necessary, we will seek it on an expedited basis."

       17. On March 24, 2020, the Employer notified the Union that the sale of Willow

Creek was off. The Union immediately withdrew its grievance as moot.

       18. On March 27, 2020, contrary to its prior representations, the Employer

notified the Union that the sale of the nursing home was back on and would likely be

completed the next week.

                                              4
 Case 3:20-cv-03371-FLW-DEA Document 1 Filed 03/27/20 Page 5 of 6 PageID: 5



       19. The Union immediately refiled its grievance, renewed its request for

information, and again asked to schedule the third step grievance meeting on an

expedited basis. The Union again requested that the contemplated sale or transfer be

postponed "until after the parties have had an opportunity to resolve the grievance in

the grievance procedure, and if it remains unresolved, until after it has been heard and

decided by an arbitrator," and again explained that the Union was willing to expedite

this process.

       20. To date, the Employer has not agreed to postpone the sale pending grievance

and arbitration, nor has it provided the requested information or identified a date for

the grievance meeting.

                       AS AND FOR A FIRST CAUSE OF ACTION

       21. The Court has authority under 29 U.S.C. § 185 to enjoin Defendants from

altering the status quo pending arbitration.

       22. The proposed sale of Willow Creek without requiring the buyer to assume the

terms and conditions of the collective bargaining agreement constitutes a violation of

the collective bargaining agreement.

       23. The collective bargaining agreement requires all unresolved disputes

concerning the interpretation or application of the collective bargaining agreement to be

heard and resolved by an arbitrator upon the request of a party.

       24. Unless Defendants agree not to sell Willow Creek without requiring the buyer

to assume the terms and conditions of the collective bargaining agreement, the Union

will demand arbitration of the dispute.

       25. If Defendants are not restrained from selling or transferring Willow Creek,

taking any irreversible step toward sale or transfer, and terminating the employees, any

                                               5
 Case 3:20-cv-03371-FLW-DEA Document 1 Filed 03/27/20 Page 6 of 6 PageID: 6



award by the arbitrator will be rendered meaningless and the arbitration process will be

frustrated.

       WHEREFORE, it is respectfully requested that the Court grant an order

       (i) requiring Defendants to maintain the status quo until the issuance and

effectuation of the arbitrator’s final award concerning the sale;

       (ii) restraining Defendants from selling or transferring Willow Creek, taking any

irreversible step toward sale or transfer, or terminating the employees of Willow Creek

before the issuance and effectuation of the arbitrator’s final award concerning the sale;

       (iii)   awarding the Union its costs and expenses, including reasonable attorneys

fees, incurred in connection with this matter; and

       (iv)    such other and further relief as the Court deems just and proper.


Dated: March 27, 2020


                                                 GLADSTEIN, REIF & MEGINNISS LLP

                                                 By: ___/ Katherine H. Hansen___

                                                 Katherine H. Hansen
                                                 William S. Massey
                                                 39 Broadway, Suite 2430
                                                 New York, New York 10006
                                                 (212) 228-7727
                                                 khansen@grmny.com
                                                 wmassey@grmny.com

                                                 Attorneys for Plaintiff




                                             6
